Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on September 13, 2021. Claims 1-5, 7, 9-17 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments filed on September 13, 2021 have been considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Celestini et al. (Pub. No. : US 20070192128 A1) in the view of Jacobson et al. (Pub. No. : US 20120117462 A1)

As to claim 1 Celestini teaches a method of providing data in a computer network, the method comprising: 
receiving, at a database located on a switch of the computer network, a request for configuration and status information associated with a network device, wherein the request compries one or more table parameters (paragraphs [0053], [0076], [0091], [0128], [0004]: configuration information are requested by users and displayed via user interfaces generated by the MMD 20 including status information wherein the data being stored in a database on a central server on a network. Note that the request is sent using SQL query which is synonymous with table parameter): 
sending, from the database to a publisher, a publish request comprising the received table parameters, thus causing the publisher to collect the configuration and status information associated with the network device and generate a table based on the collected configuration and status information and the received table parameters (paragraphs [0091], [0124], [0139]: generates an SQL query and transmits it to the database manager 175. Next, at the query processing step 290, the database manager 175 executes the query by interrogating the database 180 to capture the running status to the machine 15 for display in the report and an identifier for the report to the database manager 175):
receiving, by the database from the publisher at least a portion of the generated table (paragraph [0124], [0139]: transmits the result back to the reporter module 160, see fig. 13); and
sending the table page in response to the request (paragraph [0124]: Finally, at the report output step 295, the reporter module 160 receives the query results, transforms them into one or more reports in the format specified in the configuration information, and transmits the report over the network 25 to a CD 39. The report may be output in a format readable by CD 39 and/or by a database on CD 39, including formats such as XML, Microsoft Excel (i.e. table page) or CSV format). 
Celestini  does not explicitly disclose but Jacobson teaches wherein at least one table parameter specifies a predetermined page size (paragraph [0055]: The portion can be determined by a page size specified in the query context by client 702) and preparing, based on the received portion of the table, a table page having the predetermined page size (paragraph [0055]: Client 702 can submit a data request to server 704. The data request can include a query and a query context. Server 704 can store row IDs of an entire result set of the query in paging cache 706. Server 704 can send only a portion of the row IDs to the client. The portion can be determined by a page size specified in the query context by client 702. Client 702 can fetch multiple pages for the same query as the client navigates through pages of the result set).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Celestini by adding above limitation as taught by Jacobson to display query result based user need.

As to claim 2 Celestini together with Jacobson teaches a method according to claim 1. Celestini teaches receiving a second page-request for the configuration and status information associated with the network device preparing a second table page based on the second request and the received portion of the table and sending the second table page in response to the second request (paragraph [0124])

As to claim 3 Celestini together with Jacobson teaches a method according to claim 1. Celestini teaches receiving a second request for the configuration and status information associated with the network device from a second user (paragraph [0053]);
preparing a second table page based on the second request  and the received portion of the table: and sending the  second table page to the second user (paragraphs [0124], [0161]).

As to claim 4 Celestini together with Jacobson teaches a method according to claim 1. Celestini teaches receiving a second page-request for the configuration and status information associated with the network device, sending a second publish request from the database to the publisher, receiving, by the database, a second portion of the table from the publisher, Preparing a second table page based on the second request and the second portion of the table, and sending the second table page in response to the second request (paragraphs [0124], [0161]).

As to claims 12-15, they have similar limitations as of claims 1-4 above. Hence, they are rejected under the same rational as of claims 1-4 above.

As to claim 16 Celestini together with Jacobson teaches a method according to claim 1. Celestini teaches sending a plurality of table page from the database based on the request (paragraph [0128]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Celestini and Jacobson in the view of Sercinoglu et al. (Pub. No. : US 20110040733 A1)

As to claim 5 all of the limitations of claim 1 have been addressed above. Celestini and Jacobson do not explicitly disclose but Sercinoglu teaches the page request includes a session identification (paragraph [0049]: each query session record having a unique session ID). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Celestini and Jacobson by adding above limitation as taught by Sercinoglu to traced back to individuals or small groups of users (Sercinoglu, Paragraph [0006]). 

Claim 7, 9-11, 17 is rejected under 35 U.S.C. 103 as being unpatentable over Celestini and Jacobson in the view of Walia et al. (Pub. No. : US 20190272315 A1)

As to claim 7 all of the limitation of claim 1 have been addressed above. Celestini and Jacobson do not explicitly disclose but Walia teaches the table page comprises fifty rows (paragraph [0050]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Celestini and Jacobson by adding above limitation as taught by Walia to avoid such a display problem (Walia, paragraph [0050]). 

As to claim 9, Celestini together with Walia and Jacobson teaches a method according to claim 8. Celestini teaches receiving a second request for the configuration oand status information associated with the network device ([0004], [0124]), and Walia teaches wherein the second requests includes a different table parameter (paragraph [0050]-[0051]). 

As to claim 10, Celestini together with Walia and Jacobson teaches a method according to claim 1. Walia teaches sending a plurality of table page from the database based on the request (paragraph [0050]-[0051]). 

As to claim 11, Celestini together with and Walia and Jacobson teaches a method according to claim11. Celestini teaches receiving a stop command and stopping the database from sending the plurality of  table page (paragraph [0050] ).

As to claim 17, Celestini together with Walia and Jacobson teaches a method according to claim11. Celestini teaches receiving a stop command and stopping the database from sending the plurality of  table page (paragraph [0050] ).

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169